Citation Nr: 1755620	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  07-39 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for endometriosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from July 1987 to July 1995.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In a March 2016 decision, the Board found the issue of whether new and material evidence had been presented to reopen a claim for entitlement to service connection for status post hysterectomy with painful scar had been granted in a decision by the RO, and was therefore moot.

The remaining issue on appeal is entitlement to service connection for endometriosis, which was remanded to the Agency of Original Jurisdiction (AOJ) for further development in March 2016.  Specifically, the March 2016 Board Remand instructed the AOJ to associate any relevant medical evidence since April 2014 with the claims file and to obtain an addendum medical option on the nature of any diagnoses pertinent to the current appeal.  Pertinent medical records have been associated with the electronic claims file and a VA examination with an addendum medical opinion were obtained in March 2017.  Thus, the requested actions have been completed by the AOJ with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the AOJ's compliance with the Board Remand is included in the Duties to Notify and Assist section below.

In October 2017, the Board sent the Veteran a letter requesting clarification of her current Power of Attorney (POA).  The same month, a properly executed VA Form 21-22 was returned indicating Disabled American Veterans currently holds POA for the Veteran.  VA records have been updated to reflect this change and the appeal may now continue.



FINDINGS OF FACT

The Veteran does not have a current diagnosis of endometriosis.


CONCLUSION OF LAW

The criteria for service connection for endometriosis are not met.  38 U.S.C. 
§§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  A VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 (b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In a July 2005 notice letter sent prior to the initial denial of the claim, the RO provided timely notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.

VA has also complied with the duty to assist by aiding in obtaining evidence.  All known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as, VA treatment records.  Pursuant to the March 2016 Board Remand, additional medical records have been associated with the clams file.  See Stegall, 11 Vet. App. at 268.

The Veteran has been afforded VA medical examinations in March 2006 and October 2010.  Pursuant to the March 2016 Board Remand, the Veteran underwent an additional VA examination in March 2017.  The Board concludes that there has been substantial compliance with remand directives.  See Stegall, 11 Vet. App. 268 (1998).  The Veteran underwent three VA examinations and the Board notes that, combined, the examinations are adequate as they were based on a thorough physical examination and fully addressed the criteria that are relevant to the Veteran's disability on appeal.  Therefore, the Board finds that the remand directives were substantially completed and an additional remand is not required.  See Dyment v. West, 13 Vet. App. 141 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

Hence, VA has provided assistance to the Veteran as required under 38 U.S.C.A. §§ 5103a, 5103A, 38 C.F.R. § 3.159 (c), as indicated under the facts and circumstances in this case.  The Veteran and the representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the appeal.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  As such, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeal adjudicated herein.

Further, neither the Veteran nor her representative have raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection Laws and Regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2013).

Service Connection for Endometriosis

The Veteran seeks service connection for endometriosis.  As an initial matter, the Board notes that the Veteran is service connected irregular menses, status post hysterectomy and laporotomis for tubal pregnancy and pelvic abscess and adhesions.  In December 2004, the Veteran filed a claim specifically for service connection for endometriosis.  In the May 2007 NOD, the Veteran indicated a specific disagreement with the part of the decision denying service connection for endometriosis.  As such, the Board interprets this claim as one only for service connection for endometriosis as other gynecological disabilities have been filed for and received independent rating decisions.

The Veteran's service medical records are silent for endometriosis.  The Veteran's treatment records do indicate that she underwent a right salpingo-oophorectomy in 1989, a partial hysterectomy in 2002, and a full hysterectomy in 2006, but there is no indication of endometriosis other than the Veteran's reported history. 

In January 2003, the Veteran underwent a VA gynecological examination.  The examiner did not find a diagnosis of endometriosis.  The Board notes that this examination was outside of the appeal period but finds it probative towards whether the Veteran had a diagnosis of endometriosis noted in the record.

A September 2004 private record included the Veteran's reported history of a hysterectomy in 2002 secondary to fibroids and also reported endometriosis and adenomyosis.  The physician did not provide a diagnosis of endometriosis at that visit.  

VA outpatient treatment records also note the Veteran's reported history of endometriosis.  

In March 2006, the Veteran underwent a VA gynecological examination.  The VA examiner reviewed the record and provided a detailed opinion.  The examiner indicated that an ultrasound with fibroid changes was noted but clearly explained that despite the Veteran's report of endometriosis, review of the record revelaed no pathology to confirm a diagnosis of endometriosis.

In October 2010, the Veteran underwent an additional VA gynecological examination.  The VA examiner did not diagnose the Veteran with endometriosis.

In March 2017, the Veteran underwent a VA examination to determine the nature and etiology of any endometriosis.  The Veteran reported no current gynecological symptoms.  The VA examiner diagnosed the Veteran with ectopic pregnancies in 1989 and 1990; menorrhagia, dysmenorrhea, uterine fibroids, total abdominal hysterectomy with pelvic abscess in 2002; and a left ovarian cyst in 2006.

After review of the record, the VA examiner found the Veteran was not diagnosed with endometriosis at any time during the appeal period.  The VA examiner also noted that in a 2006 operative note endometriosis was not mentioned.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F.3d. 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  In the absence of proof of a present disability due to disease or injury that occurred in service, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Sanchez-Benitez v. Principi, 259 F.3d. 1356 (2001).

The requirement for a current disability is satisfied when a claimant has a disability either at the time a claim for VA compensation is filed, or at any time during the pendency of that claim.  A claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Board acknowledges the Veteran's reports of endometriosis.  A veteran is competent to describe symptoms that she experienced in service or at any time after service when the symptoms she perceived or experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.);  Layno, 6 Vet. App. at 469-71  (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may also establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).  In this case, however, while the Veteran is competent to report her symptoms she is not competent to provide a diagnosis.  Diagnosing endometriosis requires knowledge of the various gynecological disorders and their presentation, and may involve interpretation of clinical testing such as ultrasound or laparoscopy.  In other words, such a diagnosis goes beyond a simple and immediately observable cause-and-effect relationship and requires interpretation of clinical findings. See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007).  

In sum, there is no competent evidence showing that the disability in question has been present at any time during the pendency of the claim; the Veteran has accordingly not shown a current disability for which service connection can be granted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C. § 5107(b).






ORDER

Service connection for endometriosis is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


